Citation Nr: 0732032	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-30 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a dental condition, 
claimed as damage to gum base.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural History

The veteran served on active duty from May 1961 until May 
1965.  

In August 2004, the RO received the veteran's claim of 
entitlement to service connection for a dental condition, 
claimed as damage to his gum base.   
The November 2004 rating decision denied the veteran's claim.  
The veteran disagreed with the November 2004 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2005.

Issues not on appeal

In September 2004, the veteran filed correspondence which 
appeared to include a claim of entitlement to service 
connection for a left ankle condition.  In November 2004, 
prior to the adjudication of that claim, the veteran withdrew 
his claim of entitlement to service connection for an ankle 
condition.  

In the November 2004 rating decision, the RO granted 
entitlement to service connection for bilateral hearing loss, 
and a noncompensable disability rating was assigned; service 
connection for tinnitus was granted, and a 10 percent 
disability rating was assigned; and entitlement to an 
increased disability rating of 10 percent for a service-
connected scar of the left scapula was granted.  To the 
Board's knowledge, the veteran has not disagreed with any of 
those decisions.  Accordingly, these issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].
 

FINDING OF FACT

The competent and probative medical evidence of record is 
against a finding that the veteran suffers from a current 
dental condition other than one noted at his entry into 
service.  


CONCLUSION OF LAW

A dental condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§  3.303; 3.3.04; 3.3.06; 3.381 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated 
September 8, 2004.  The letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in this letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records. He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Moreover, the 
letter specifically advised the veteran of the elements of a 
successful claim of entitlement to service connection.  

In a September 2004 letter the veteran was specifically 
notified  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any information in your possession that pertains 
to your claim, please send it to us."  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, element (1), veteran status, is not at issue. 
The veteran's claims of entitlement to service connection 
were denied based on a lack of evidence as to elements (2) 
and (3), current existence of a disability and relationship 
of such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary. See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims as to these five issues, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  In particular, the RO has 
obtained the veteran's service medical records, to include 
his dental records, and the reports and treatment records of 
the veteran's private dentist.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2006). The veteran and his representative have been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He declined the option of a personal hearing 
on his June 2005 substantive appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



Service connection - dental claims

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2006).

The following principles apply to dental conditions noted at 
entry and treated during service:  . . .  (6) Teeth noted as 
missing at entry will not be service connected regardless of 
treatment during service.  38 C.F.R. § 3.381(d).

Analysis

The veteran is seeking entitlement to service connection for 
a dental condition, specifically damage to his gums.  
   
At the time the veteran was accepted into service he was 
noted to have full dentures.  
Treatment during service was limited to fittings for dentures 
and January 1965 gum surgery.  

The veteran does not seek service connection for missing 
teeth, and it is obvious that service connection may not be 
granted therefor, since all of his teeth were extracted prior 
to service.  See 38 C.F.R. § 3.381(d)(6).  Essentially, the 
veteran contends that the January 1965 in-service surgery 
caused damage to his gum base and resulted in an inability to 
wear dentures.

The January 1965 gum surgery was performed with no noted 
complications.  Post-operative dental progress notes show the 
veteran's condition was stable, with no signs of infection.  
As of May 1965, when the final dental progress note was made, 
the veteran had no complaints. The veteran left military 
service the same month. 

There is no post-service evidence of gum problems or of any 
residuals of the in-service dental surgery.  The veteran has 
offered a statement from his private dentist to the effect 
that he is having difficulty with the fit of his dentures.  
However, this opinion does not indicate that there is any 
particular gum disease or erosion present, much less that 
such is a residual of the in-service 1965 dental surgery. 

In short, the veteran's service medical records reflect no 
dental condition other than his pre-service need for full 
dentures.  During service, there was routine dental 
maintenance, with no additional problems observed.  Since 
service, no current medical condition, other than the 
veteran's absent teeth which existed prior to service, has 
been identified.  Thus, the record shows no gum disease 
before, during or after service.  

In the absence of a current disability, service connection  
cannot be granted.  Service connection presupposes a 
diagnosis of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  A "current disability" 
means a disability shown by competent medical evidence to 
exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  
Accordingly, because the evidence does not show a current 
disability, the veteran's claim cannot be granted.  

To the extent that the veteran contends that he has a 
diagnosed gum disorder, it is now well-settled that as a lay 
person without medical training he is not competent to 
attribute comment on medical (or dental) matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a dental condition.  There is no competent 
evidence of a current gum disorder and, in the absence of 
such evidence there is also no evidence of any relationship 
between the claimed dental disability and the veteran's 
military service.  In the absence of such evidence, the 
benefit sought on appeal is denied.

Additional comment

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA 
competent evidence from a dentist or other health care 
professional documenting gum erosion or other disease and 
relating such to his military service.


ORDER

Entitlement to service connection for a dental condition is 
denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


